PER CURIAM.
Appellant, pursuant to plea negotiations with the State, withdrew her pleas of not guilty to count one of three informations and entered pleas of guilty to each of those counts which charged her with buying, receiving or concealing stolen property. She was sentenced to a term of three years in the State Penitentiary with credit for the six months time served in jail in the State of New York.
Appellant contends on appeal that the state breached its plea bargain agreement upon which the guilty pleas were entered.
We have carefully reviewed the record and considered the briefs of counsel and have concluded that appellant’s contentions are without merit. It clearly appears from the record that there was no breach of the plea bargain. No harmful error having been demonstrated the judgment and sentence are affirmed.
Affirmed.